Title: To James Madison from Daniel Clark, 1 June 1803
From: Clark, Daniel
To: Madison, James


Sir
New Orleans 1 June 1803
Having met the Prefect on the 29th. ulto. at a dinner given by the Marquis de Casa Calvo, he spoke to me respecting the Brig Hiram now on her way to Loftus’s heights with military Stores and after expressing the greatest dissatisfaction at her arrival in the River, he insisted that it was contrary to that Bienseance observed between European Nations to send them at the present Moment, & if repeated (recidivé) he could not fail to look on it as a hostile disposition.
Not to fatigue you with details I shall not enter into further particulars of our Conversation on the subject, but judging from his manner that something had been agitated respecting this Vessel I made particular enquiries whether he had interfered, the result of which I communicated by an Express to General Wilkinson & inclose you a Copy of my Letter. It appears to me that had the Person who was charged with making this shipment in Philadelphia, given the Captain of the Vessel orders to say she was loaded with stores for a/ct of the U. S. without giving a List of the Cargo, as was done on arrival at the Balize, he would have acted more conformably to Prudence & his duty, as this Exposition of the Cargo awakened at once the rapacity & fears of the Prefect & led him to make so imprudent a request. It is not with a view to interfere in any thing which does not immediately concern myself but from a desire to be of Service that I add that Masters of Vessels having Property of the U. S. in their charge ought to be advised to address the Agents of the U. S. here on their arrival, & be regulated by their advice, which in particular circumstances may not only be necessary but indispensable, & it might not even be amiss that they were advised beforehand of the probability of such arrivals that they might take previous measures to give Notice to the Captains by the time of their arrival in the River of the Conduct they ought to pursue. Of this you can best judge & act accordingly. I remain with respect Sir Your most obedient & most humble Servant
Daniel Clark
 

   
   RC and enclosure (DNA: RG 59, CD, New Orleans, vol. 1). RC docketed by Wagner as received 11 July. For enclosure, see n. 4.



   
   It was reported to Salcedo that the American brig Hiram carried a cargo of cannon, guns, gunpowder, blankets, and medicine owned by the U.S. (Pedro Favrot to Salcedo, 22 May 1803 [Kukla, Guide to the Laussat PapersJon Kukla, ed., A Guide to the Papers of Pierre Clément Laussat, Napoleon’s Prefect for the Colony of Louisiana, and of General Claude Perrin Victor at the Historic New Orleans Collection (New Orleans, 1993)., p. 53]).



   
   Bienséance: propriety, decency, decorum.



   
   Récidiver: to reoffend, commit a second or subsequent offense.



   
   Clark enclosed a copy of his letter to James Wilkinson, 29 May 1803 (2 pp.; docketed by Wagner), in which Clark warned of Laussat’s attempt to convince Casa Calvo to prevent the Hiram from sailing to Loftus’s Heights and “to detain her here [at New Orleans] until the arrival of Genl. Victor.” Though Casa Calvo refused, Clark suggested to Wilkinson that, given the imminent prospect of a French takeover of Louisiana, he should “take measures without delay to put this Vessel & Cargo in safety by sending a detachment to assist in getting her up the River.” Clark added that “This Circumstance is so extraordinary as to baffle all conjecture respecting the Prefects motives.”


